                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MARVIN LAMONT JENKINS,

                      Petitioner,
                                                       Case No.: 16-cr-20229
v.                                                               19-cv-10227
                                                       Hon. Gershwin A. Drain



UNITED STATES OF AMERICA,

               Respondent.
___________________________/

  OPINION AND ORDER DENYING PETITIONER’S 28 U.S.C. § 2255
 MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE [#100]
 AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

     I.      INTRODUCTION


          On January 22, 2019, Petitioner Marvin Lamont Jenkins filed a Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. Petitioner

argues that his trial counsel provided ineffective assistance of counsel because he

(1) failed to properly advise Petitioner about his decision to plead guilty, (2) failed

to seek a more advantageous plea offer, (3) failed to discuss and explain the

presentence investigation report (PSR) prior to sentencing, (4) failed to file

substantive objections to the PSR, (5) failed to argue that Petitioner had a minor
role and was entitled to a sentence reduction and (6) failed to consult with him

concerning an appeal.

         On April 8, 2019, the Government filed its Response in Opposition arguing

that Petitioner’s claims are conclusory and lack factual details, as well as belied by

the record in this matter. Petitioner filed a Reply brief in support of his § 2255

motion on May 28, 2019.         For the reasons that follow, the Court will deny

Petitioner’s 28 U.S.C. § 2255 petition.

   II.      FACTUAL BACKGROUND


         On March 31, 2016, a grand jury returned a three count indictment against

Petitioner charging him with conspiracy to possess with intent to distribute and to

distribute cocaine; possession with intent to distribute cocaine; and possession of a

firearm in furtherance of a drug trafficking crime.


         On June 13, 2017, Petitioner appeared for a final pretrial conference, which

was also the plea cutoff date. At the hearing, the Government indicated that

Petitioner could plead guilty to possession with intent to distribute cocaine and the

firearm offense, counts II and III, and the government would dismiss the

conspiracy charge, count I. The Government further noted that the plea offer

would have required Petitioner to serve a mandatory minimum of 15 years

imprisonment and his projected guideline range was 180 to 195 months. Petitioner

                                           2
rejected this offer after discussing it with his attorney. ECF. No. 107 at PgID 794-

96.


      On July 18, 2017, the morning of trial, Petitioner accepted an amended offer

that allowed him to plead guilty to possession with intent to distribute cocaine

only, with a guideline range of 135 to 158 months and an agreed-upon sentence of

156 months imprisonment.           The Court indicated on the record that the plea

agreement was pursuant to Fed. R. Crim. P. 11(c)(1)(C), thus the Court would be

bound to the sentence the parties agreed upon. ECF. No. 108 at PgID 811-13, 819.

Petitioner acknowledged his understanding that his sentence would be thirteen

years in prison. Id. at 819.


      Counsel filed a timely objection to the PSR related to Petitioner’s education

level. On December 14, 2017, the Court sentenced Petitioner to 156 months

imprisonment. Petitioner’s judgment was entered on January 1, 2018. Petitioner

did not file a notice of appeal.


      The facts giving rise to this action began in early March of 2016 when the

Detroit office of the Drug Enforcement Administration (DEA) was alerted that

Petitioner’s co-defendant, Jorge Duarte, was en-route via an Amtrak train to

Detroit to conduct a large-scale narcotics transaction. On March 5, 2016, Duarte

arrived at the Amtrak station where he was picked up by Petitioner, who was
                                            3
driving a Ford F-150 pick-up truck that he had rented. Petitioner drove with Duarte

to a hotel in Southfield, paid cash to rent a room at a hotel, where he dropped

Duarte off.

      On March 6, 2016, agents observed Petitioner on two separate occasions

carrying luggage into the hotel room occupied by Duarte. On the first occasion,

Petitioner took in a small black duffle bag with grey accents. On the second

occasion, Petitioner struggled with the weight of the luggage, wheeling in a large

duffle bag. Pursuant to a search warrant, those pieces of luggage were later located

in the hotel room rented by Petitioner. The luggage contained a heat sealer, money

counter, and $820,113.00 in United States currency.


      After delivering the large duffle bag to the hotel room, Petitioner and Duarte

traveled to a gas station in Dexter, Michigan where they briefly met with occupants

of a semi-truck to obtain the cocaine. Immediately following the meeting,

Petitioner dropped Duarte off at the hotel. After Petitioner left the hotel, a

Southfield police officer, working under the supervision of DEA agents, conducted

a traffic stop. A canine, trained to detect the odor of narcotics, positively indicated

to the presence of drugs inside Petitioner’s rental vehicle. During a search of the

vehicle, officers found 24 kilograms of cocaine in the back seat in a large duffle




                                          4
bag. Additionally, Petitioner had a loaded firearm, which he turned over to law

enforcement, along with his concealed pistol license (CPL) paperwork.

      Following his arrest, Petitioner gave a post Miranda statement to law

enforcement officers. He admitted in detail his role in the conspiracy dating back

to December 2015. Petitioner admitted to acting as an intermediary, facilitating

large-scale drug transactions between a Mexican source of supply and an identified

metro Detroit based customer. Petitioner admitted that in addition to the 24

kilograms of cocaine he was arrested with, he facilitated two other 24 kilogram

quantity transactions between the parties. The first sale of 24 kilograms of cocaine

occurred in December 2015, for which the Petitioner negotiated a price of $34,000

per kilogram of cocaine. In February 2016, when the second shipment of 24

kilograms of cocaine was sent, the negotiated price decreased to $32,000 per

kilogram.

      During each transaction, Petitioner would rent a hotel room for Duarte,

where he would drop him off after his arrival in Detroit. Petitioner would receive

cash from the buyer and deliver it to the hotel room for Duarte to count. Petitioner

would meet with the truck driver to receive the cocaine, which he would then

deliver to the Detroit based distributor. For his role in the conspiracy, Petitioner

indicated he was paid $500 per kilogram. In total, Petitioner admitted to conspiring

to distribute, and personally transporting at least 72 kilograms of cocaine, handling
                                          5
more than 2 million dollars in U.S. currency, and personally profiting at least

$36,000 for his role.


   III.   LAW & ANALYSIS

          A. Title 28 U.S.C. § 2255

      In order to obtain relief pursuant to 28 U.S.C. § 2255, Petitioner must allege:

(1) an error of constitutional magnitude, (2) a sentence was imposed outside the

federal statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire criminal proceeding invalid. Moss v. United States, 323 F.3d 445,

454 (6th Cir. 2003). The Court may summarily deny § 2255 relief “without

conducting an evidentiary hearing [where] ‘the motion and the files and records of

the case conclusively show that [the petitioner] is entitled to no relief.’” Cole v.

United States, No. 17-6061, 2018 U.S. App. LEXIS 28034, *5 (6th Cir. Mar. 30,

2018).


          B. Ineffective Assistance of Counsel

      In order to succeed on his ineffective assistance of counsel claims, Petitioner

must show that (1) his attorney’s performance was deficient, meaning the attorney

committed errors so serious his performance “fell below an objective standard of

reasonableness” and (2) “that [Petitioner] suffered prejudice” as a result of the

deficient performance. Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

                                          6
Failure to satisfy either prong is fatal. Id. Scrutiny of counsel’s performance is

“highly deferential,” and counsel is “strongly presumed to have rendered adequate

assistance. Id. at 690.


         1. Ineffective Assistance Relative to the Plea Agreement


      An attorney has an obligation to convey to their client any plea offer, review

the charges by explaining the elements the government must prove to secure

conviction, discuss the evidence as it bears on those elements, and explain the

sentencing exposure the defendant will face as a consequence of exercising either

option – trial or guilty plea. Smith v. United States, 348 F.3d 545, 553 (6th Cir.

2003).


      Here, Petitioner does not assert that his attorney failed to relay any offer

from the Government, or that he failed to review the elements of the offenses and

related evidence, or Petitioner’s sentencing exposure. Moreover, Petitioner’s claim

that his attorney failed to communicate with him is directly contradicted by his

statements given under oath at the plea hearing.


      THE COURT: And are you satisfied with the advice and counsel
      you’ve received from Mr. [Mitchell] Nelson up to this point?
      THE DEFENDANT: Yes.
                          *           *            *

                                          7
       THE COURT: Did you have a chance to read [the Rule 11 Plea
       Agreement] over?
       THE DEFENDANT: Yes.
       THE COURT: And did you have any questions you had about the
       agreement answered for you by Mr. Nelson?
       THE DEFENDANT: Yes.
       THE COURT: Okay. All right. And so, does this agreement
       represent the entirety of your understanding of what the agreement is
       that you have with the government?
       THE DEFENDANT: Yes.
       THE COURT: And do you have any questions at all about the
       agreement?
       THE DEFENDANT: No.
                          *            *            *
       THE COURT: And as I understand it, the sentence that will be
       imposed at the time of the sentence is a sentence of 13 years in prison;
       do you understand that?
       THE DEFENDANT: Yes.
ECF. No. 108 at PgID 818-20. Petitioner cannot create a factual dispute by

contradicting his sworn testimony without explaining why his earlier testimony

was wrong. See Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806-07

(1999) (recognizing that the federal circuits have consistently and unanimously

held that a party cannot create a fact dispute by contradicting previous sworn

testimony without “explaining the contradiction or attempting to resolve the

disparity.”).

                                           8
      In any event, Petitioner cannot show prejudice by pleading guilty. To show

he was prejudiced by entering a guilty plea, Petitioner must demonstrate that there

is a reasonable probability that, but for counsel’s errors, Petitioner would not have

pleaded guilty and would have insisted on going to trial. Hill v. Lockhart, 474 U.S.

52, 59 (1985). While Petitioner makes a conclusory statement that he might have

proceeded to trial, his main grievance is that his attorney did not negotiate a better

plea relative to his co-defendant Jorge Duarte. Yet, criminal defendants have no

constitutional right to a plea bargain. Weatherford v. Bursey, 429 U.S. 545, 561

(1977). Petitioner was not entitled to a plea bargain, nor can he demonstrate

counsel was ineffective for not requesting a plea agreement that contained the

same terms as Duarte’s agreement. Petitioner’s comparison to Duarte is misplaced

because Duarte was not a leader or organizer and he did not possess a firearm as

Petitioner did. Thus, Duarte was safety valve eligible and not subject to the

mandatory minimum sentence under the Controlled Substances Act. 18 U.S.C. §

3553(f), U.S.S.G. § 5C1.2.


      The record supports the conclusion that Petitioner’s decision to plead guilty

was motivated by the Government’s decision to dismiss the firearm charge, which

the Petitioner asserted he possessed for his personal protection before he was

involved in drug trafficking. Petitioner’s counsel informed the Court at sentencing

                                          9
that “[t]his matter boiled down to basically the question of the gun . . .[w]e went up

to the day of trial before we were able to get an agreement from the prosecutor to

dismiss the gun addition.” ECF No. 109 at PgID 835-36. By pleading guilty to the

Rule 11 plea agreement, Petitioner reduced his sentencing exposure from at least a

fifteen year mandatory minimum to life term of imprisonment to a thirteen year

sentence.   Because Petitioner cannot show deficient performance or resulting

prejudice, his ineffective assistance of counsel claims related to the plea

negotiation process are without merit.


       2. Ineffective Assistance Relative to Sentencing


      Petitioner also argues that counsel was ineffective at sentencing because he

allegedly failed to properly discuss and explain the PSR and failed to file any

substantive objections to the PSR.


      Petitioner’s assertion that he did not understand the guidelines is suspect

because Petitioner is a high school graduate with some college credits. At the time

he entered the Rule 11 plea agreement, Petitioner acknowledged that he understood

his sentence would be 156 months imprisonment. ECF No. 108 at PgID 818-20.

The PSR calculated the guidelines consistent with the parties’ Rule 11 plea

agreement. At sentencing, Petitioner raised his sole objection to the PSR, which

concerned verification related to his education level.
                                          10
      Petitioner also argues for the first time that he should have been scored for a

mitigating role. However, Petitioner did not qualify for a mitigating role. See

Application Note 3(C), U.S.S.G. § 3B1.2. Petitioner admitted he had a relationship

with the source of supply in Mexico and acted as an intermediary between the

source and a metro Detroit customer. Petitioner facilitated three separate 24

kilogram shipments of cocaine for the parties.         He negotiated the price per

kilogram of cocaine with the source and received $500 profit per kilogram.

Petitioner rented the hotel room for Duarte who came to Detroit to count the

money Petitioner collected from the drug customer. Petitioner met a truck driver

to retrieve and deliver the cocaine to the customer. Petitioner’s admitted role was

not as a minor participant. Thus, counsel cannot have performed deficiently for

not seeking a sentence reduction that Petitioner did not qualify for.


      Moreover, Petitioner cannot show his attorney would have been successful if

he had filed objections to the PSR and argued for a minor role or a sentence

reduction. At his plea hearing, Petitioner informed the Court that he read the plea

agreement that he signed, which stated there were no sentencing guideline disputes

and that neither party could take a position different than what was reflected in the

worksheets.    ECF No. 108 at PgID 818; ECF. No. 89 at PgID 692-93; Ex.

1:Guidelines Worksheets.

                                          11
      Because Petitioner cannot show deficient performance or prejudice with

respect to the sentencing phase, he is also not entitled to the writ of habeas corpus

based on his sentencing related arguments.


       3. Ineffective Assistance Relative to Filing Notice of Appeal


      Petitioner also asserts that counsel was ineffective for failing to inform

Petitioner that he could file an appeal. Counsel “has a constitutionally-imposed

duty to consult with the defendant about an appeal where there is reason to think

either (1) that a rational defendant would appeal (e.g. because there are non-

frivolous grounds for appeal), or (2) that this particular defendant reasonably

demonstrated to counsel that he was interested in appealing.” Roe v. Flores-

Ortega, 528 U.S. 470, 480 (2000). To determine whether these circumstances are

present in this case, courts must consider all relevant factors such as whether the

defendant pleaded guilty and whether the defendant received a much longer

sentence than anticipated. Id. at 480.


      If either of these circumstances is present, prejudice is established upon a

defendant’s showing “that but for counsel’s deficient conduct, he would have

appealed.” Id. at 486. Relevant to this inquiry is whether nonfrivolous grounds for

appeal exist or whether the defendant promptly informed counsel of his desire to

appeal. Id. at 485.
                                         12
      In its Response brief, the Government included the “Declaration of Trial

Counsel, Mitchell H. Nelson. ECF No. 111-3 at PgID 921. Mr. Nelson indicates

that during his representation of Petitioner, he discussed Petitioner’s “appellate

rights on several occasions both before entry of his Rule 11 plea of guilty and

afterwards.” Id. at PgID 922. Mr. Nelson further declares that he “answered all

the questions” raised by Petitioner and that Petitioner “indicated he understood the

issues involved.” Id. Lastly, Mr. Nelson states that Petitioner “never requested

that I file an appeal on this matter.” Id.


      In Petitioner’s reply brief, he fails to address Mr. Nelson’s Declaration

altogether. Rather, Petitioner argues that “[t]his is another example of the lack of

communication between Nelson and Jenkins. It was Nelson’s duty to ascertain

Jenkins’ wishes with regard to filing an appeal.” ECF No. 115 at PgID 937.

      Petitioner’s failure to file an affidavit, coupled with the “bald assertions and

conclusory allegations” in his pleading demonstrate an evidentiary hearing is not

required. Thomas v. United States, 849 F.3d 669, 680-81 (6th Cir. 2017); Huff v.

United States, 734 F.3d 600, 607 (6th Cir. 2013) (evidentiary hearings are only

required when a petitioner’s assertions, supported by an affidavit, create a relevant

factual dispute).




                                             13
      Petitioner has failed to advance any facts to suggest that either Flores-

Ortega circumstance is present here. He does not provide specific facts supporting

that he either indicated an interest in filing an appeal or that Mr. Nelson should

have deduced that there were non-frivolous grounds for appeal. A review of the

record in this case confirms that Nelson’s duty to consult with Petitioner did not

arise in this case. Petitioner’s guilty plea reduced his sentence exposure from a

potential sentence of a mandatory minimum of 15 years to life imprisonment to a

13 year term of imprisonment. Petitioner agreed in his Rule 11 that he was waiving

his right to appeal all claims except for ineffective assistance of counsel. At

sentencing, Nelson informed the Court that “[t]his matter boiled down to basically

the question of the gun . . . [w]e went up to the day of trial before we were able to

get an agreement from the prosecutor to dismiss the gun addition.” ECF No. 109

at PgID 835-36. Petitioner received the benefit of his bargain.


      It would be reasonable for an attorney in Nelson’s position to believe his

client entered a guilty plea in order to end the judicial proceedings. Flores-Ortega,

528 U.S. at 480; Richards v. United States, 301 F. App’x 454, 458 (6th Cir. 2008).

No reasonable attorney can be expected to assume his client rationally might want

to appeal a sentence that he had agreed to in a Rule 11 and where he had waived

the majority of his appellate rights. Additionally, counsel cannot be faulted for

                                         14
failing to deduce the claims Petitioner has brought in his § 2255 motion because

these claims are without merit as discussed supra. See Hopkins v. United States,

No. 17-1599, 2017 U.S. App. LEXIS 27978 (6th Cir. Nov. 27, 2017) (“[A] rational

defendant would not have wanted to appeal the enhancement because the appeal

would have been frivolous for the reasons discussed above.”).            Accordingly,

Petitioner is likewise not entitled to habeas relief based on this argument.


          C. Certificate of Appealability


      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability is issued under 28 U.S.C. § 2253. Rule

11 of the Rules Governing Section 2255 Proceedings, which was amended as of

December 1, 2009, requires that a district court issue or deny a certificate of

appealability when it enters a final order. A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c) (2).       Courts must either issue a

certificate of appealability indicating which issues satisfy the required showing or

provide reasons why such a certificate should not issue. 28 U.S.C. § 2253(c) (3);

Fed. R. App. P. 22(b); In re Certificates of Appealability, 106 F.3d 1306, 1307 (6th

Cir. 1997).



                                          15
      The Supreme Court has provided that, to demonstrate entitlement to a

certificate of appealability pursuant to § 2255, a petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). If a § 2255 motion is denied on procedural grounds without

reaching the underlying merits, a certificate of appealability should issue if the

movant shows that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling. Slack, 529 U.S. at 484-858.

      Here, the Court concludes that reasonable jurists would not find it debatable

whether Petitioner’s ineffective assistance of counsel claim should have been

decided in a manner different than that reached by this Court. Therefore, the Court

declines to issue a certificate of appealability.




                                           16
   IV.    CONCLUSION

      For the reasons articulated above, Petitioner’s 28 U.S.C. § 2255 Motion to

Vacate, Set Aside, or Correct Sentence [#100] is DENIED. The Court declines to

issue a Certificate of Appealability.


      SO ORDERED.

Dated:       July 15, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge




                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, July 15, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager




                                         17
